Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The filed information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11062703.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of the claims of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 6-15 may be toward computer readable medium and method claims.  However, it would have been obvious to one skilled in the art at the time of the invention to modify the system claims of processing natural language as claimed as claimed in the Patent to take the format of computer readable medium and method claims, since the method cannot be implemented unless if it is used in a system disclosing a computer readable medium.
Although the other claims (2-5, 7-10, 12-15) are not identical, they are obvious variation, as evidenced by the prior art rejection below.
Below is a comparison of claim 1 of the current application and claim 1 of the Patent.
The Current application
U.S. Patent No. 11062703
1. A system to recognize speech, the system comprising: at least one memory; instructions in the system; and one or more processors to execute the instructions to: 
identify a plurality of phonemes in a speech signal; 
perform a comparison of a subset of the phonemes to a phonetic string, the phonetic string representative of at least a portion of a wake up phrase; 
determine if one or more of the phonemes of the subset correspond to the wake up phrase based on the comparison; and 
generate a hypothesis of a command included in the speech signal by excluding the wake up phrase when one or more of the phonemes of the subset correspond to the wake up phrase or a portion of the wake up phrase.
1. An automatic speech recognition system comprising: 
a standby processing system configured to identify a wake up phrase in an initial speech signal; 
a main automatic speech recognition (ASR) processing system coupled to the standby processing system and configured to receive a speech signal from the standby processing system, wherein the speech signal comprises at least a portion of the initial speech signal and includes at least a portion of the wake up phrase, wherein the main ASR processing system includes a filler model that includes a plurality of phonetic strings corresponding to a plurality of portions of the wake up phrase, and wherein the main ASR system includes one or more processors configured to: analyze, with the filler model, a portion of the speech signal to identify the portion of the wake up phrase that is present in the speech signal, wherein to perform the analyzing, the one or more processors are configured to identify one or more phonemes in the speech signal and compare the one or more identified phonemes in the speech signal to the phonetic strings in the filler model to identify the portion of the wake up phrase; and generate, based on the analysis, a hypothesis of underlying speech included in the speech signal, wherein the hypothesis excludes the portion of the wake up phrase included in the speech signal.



	Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to system, computer readable medium, and method for identifying a plurality of phonemes in a speech signal; performing a comparison of a subset of the phonemes to a phonetic string, the phonetic string representative of at least a portion of a wake up phrase; determining if one or more of the phonemes of the subset correspond to the wake up phrase based on the comparison; and generating a hypothesis of a command included in the speech signal by excluding the wake up phrase when one or more of the phonemes of the subset correspond to the wake up phrase or a portion of the wake up phrase. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human identifying a plurality of phonemes in a spoken utterance; performing a comparison of a subset of the phonemes to a phonetic string, the phonetic string representative of at least a portion of a wake up phrase, the phonetic strings could be recorded on a piece of paper and used by the user; determining if one or more of the phonemes of the subset correspond to the wake up phrase based on the comparison; and generating a hypothesis of a command included in the speech signal by excluding the wake up phrase when one or more of the phonemes of the subset correspond to the wake up phrase or a portion of the wake up phrase, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-5, 7-10, 12-15 further refer and describe the identified phonemes (claims 2, 7, 12); the claimed time period (claims 3, 8, 13), the subset of phonemes and the wake up phrase (claims 4, 9, 14); and the excluded amount of phonemes (claims 5, 10, 15). The claims do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore, the pending claims are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2015/0058018) in view of Kim (US 2016/0267913).
	As per claim 1, Georges teaches at least one memory; instructions in the system; and one or more processors (Fig. 5) to execute the instructions to:
identify a plurality of phonemes in a speech signal (Georges, [0012], identifying a plurality of speech phonemes in the received speech signal); 
perform a comparison of a subset of the phonemes to a phonetic string, the phonetic string representative of at least a portion of a wake up phrase ([0032], filler models in this respect may be used to calculate a likelihood that a portion of speech contains domain-specific content based on acoustic similarity, phonetic similarity and/or morphemic similarity, etc. between the portion of speech and content in a corresponding domain specific vocabulary as
represented by the associated filler model; and [0033], the filler model may map features derived from the speech portion to one or more phoneme sequences); 
determine if one or more of the phonemes of the subset correspond to the wake up phrase based on the comparison ([0059], the filler models operate at the acoustic, phonemic, and/or morphemic level.  They are used to identify portions that have acoustic, phonemic and/or morphemic similarity to keywords in one or more domain-specific vocabularies, by identifying strong matches between the subsets of phonemes and the keywords, as in [0033]); and 
generate a hypothesis of a command included in the speech signal by excluding the wake up phrase when one or more of the phonemes of the subset correspond to the wake up phrase or a portion of the wake up phrase ([0077], a filler model may produce one or more phoneme sequences and their respective likelihoods.  Some of the sequences of phonemes may be pruned based on the likelihoods.  As a specific example, when the high-likelihood phoneme sequences produced by a filler model adapted to recognizing names all began with a particular phoneme, hypotheses that do not begin with this or a similar phoneme may be pruned from the set of hypotheses).
Georges teaches identifying keywords corresponding to specific domains.  Georges does not explicitly disclose identifying wake up words.  Kim in the same field of endeavor teaches detecting a wake-up keyword from the received audio signal by matching the wake-up keyword included into the received audio signal with the stored wake-up keyword models, generating a detection value indicative whether the wake-up keyword has been detected or not.  The detection value indicates that the wake-up keyword has been detected in the received audio signal, and the processor is configured to receive the speech recognition result which includes a user command to execute the application, and in which the wake-up keyword itself is absent ([0021]- [0022], [0069]).
Therefore, it would have been obvious at the time the application was filed to use wake up word detection feature of Kim with the phonetic-level processing system of Georges, in order to accurately recognizing a user voice command while reliably initiating a speech recognition function of a device (Kim, [0008]).

As per claim 2, Georges teaches wherein the subset of phonemes corresponds to an initial time period of the speech signal (necessarily disclosed.  Every phoneme corresponds to a time period).

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2015/0058018) in view of Kim (US 2016/0267913), and further in view of Rubin (US 2016/0133259).
As per claim 3, Georges in view of Kim may not explicitly disclose wherein the initial time period corresponds to an amount of time to utter the wake up phrase.
Rubin in the same field of endeavor teaches a time-based hotword strength evaluation engines ([0022]).  Therefore, it would have been obvious at the time the application was filed to use the time-based wake up word detection feature of Rubin with the system of Georges in view of Kim, in order to improve wake up words identification.
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2015/0058018) in view of Kim (US 2016/0267913), and further in view of Kim et al. (US-20070198511).
As per claim 4, Georges in view of Kim may not explicitly disclose wherein the subset of phonemes includes a first number of phonemes and the wake up phrase includes a second number of phonemes, the second number greater than the first number.  However, in the case of partial wake-up word recognition, the number of phonemes included in the wake up phrase are necessarily greater than the number of the claimed the subset of phonemes.  Partial keyword recognition is well known in the art as, evidenced by Kim et al. (Abstract, [0008], [0022], [0023]). Therefore, it would have been obvious at the time the application was filed to use the partial wake-up word recognition feature of Kim et al. with the system of Georges in view of Kim, in order to improve wake up words identification.

As per claims 6-9, Georges teaches a computer readable medium ([0098]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-4. 
As per claims 11-14, method claims 11-14 and apparatus claims 1-4 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 11-14 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-4. 

As per claim 5, 10, and 15, the prior art does not teach wherein the one or more processors are to generate the hypothesis by excluding an amount of phonemes from a beginning of the phonetic string from the comparison, the amount equal to the difference between the first number and the second number.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/            Primary Examiner, Art Unit 2659